Appeal Dismissed and Memorandum Opinion filed December 29, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00809-CR

                         RUDY DICKERSON, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No 2
                           Galveston County, Texas
                      Trial Court Cause No. MD-356127

                  MEMORANDUM                       OPINION
      A jury convicted appellant of assault of a family member causing bodily
injury. The trial court sentenced appellant to confinement for 180 days in the
Galveston County jail and assessed a fine of $1,000. Appellant filed his notice of
appeal on September 17, 2015.

      On November 20, 2015, this court ordered a hearing to determine why appellant
had not filed the clerk’s or reporter’s records in this appeal. On December 8, 2015, the
trial court conducted the hearing, and the court’s findings were filed in this court on
December 17, 2015.

       At the hearing, appellant’s appointed attorney, James Bennett, and the State’s
attorney appeared, but appellant failed to appear. Bennett stated that jail officials told him
appellant had served his sentence and had been released from jail. Bennett also informed
the court he was unable to locate appellant, the most recent phone number for appellant
had been disconnected, and a voice message left on an old telephone number was not
returned. The trial court concluded “that appellant no longer desires to pursue his
appeal.”

       Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon the
finding of the trial court that appellant does not want to continue his appeal, we conclude
that good cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R.
App. P. 2.

       Accordingly, we dismiss the appeal.



                                       PER CURIAM



Panel consists of Justices Jamison, Donovan, and Brown.




                                              2